Appeal by the defendant from an order of the Supreme Court, Kings County (Demarest, J.), dated November 7, 2003, which, after a hearing, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the record supports the Supreme Court’s conclusion that the Board of Examiners of Sex Offenders properly assessed points against the defendant based upon his lack of a prior relationship with the victim (see *434Correction Law § 168-1 [5] [b] [i]). The evidence before the court demonstrated in clear and convincing fashion (see Correction Law § 168-n [3]; People v Dong V. Dao, 9 AD3d 401 [2004], lv denied 3 NY3d 609 [2004]) that the victim and the defendant were strangers within the meaning of the Sex Offender Registration Act (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 13 [Nov. 1997]).
In view of the foregoing, the defendant was properly designated a level three sex offender, and the parties’ remaining contentions need not be reached. H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.